Case 2:18-cr-00179-WJM Document 156 Filed 03/25/21 Page 1 of 2 PageID: 2979




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,                                       Crim. No. 18-179 (WJM)

 v.

 LINCOLN WARRINGTON,                                                     ORDER
                                  Defendant.

WILLIAM J. MARTINI, U.S.D.J.:

       THIS MATTER comes before the Court on the third motion (the “Third Motion”)
by Defendant Lincoln Warrington (“Defendant”) for compassionate release and reduction
of sentence pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i) in light of the COVID-19 pandemic.
ECF No. 152. The Court, having considered Defendant’s motion, the materials provided
in support thereof, and the Government’s objection thereto, finds and concludes as follows:
      A. The findings and conclusions of the Court’s March 4, 2021 Order and
         accompanying Opinion, ECF Nos. 150-51, denying Defendant’s second motion for
         compassionate release, except as expressly updated or modified below, are
         incorporated in this Order as if fully set forth herein.
      B. On March 11, 2021, only one week after the Court denied his second motion for
         compassionate release, Defendant filed the Third Motion. Defendant states that the
         Third Motion aims to cure any jurisdictional defect for purposes of appeal due to
         Defendant’s prior failure to exhaust administrative remedies with respect to his
         second motion. Third Mot. at 1. Defendant further asks the Court to reduce his
         sentence, without ordering his immediate release, “in recognition that he . . . has
         endured far greater punishment than the Court could have anticipated when it
         sentenced [him].” Id.
      C. Under the First Step Act, the Court may grant a defendant’s motion for
         compassionate release or a reduction in his sentence if the defendant shows that (1)
         he has exhausted all administrative remedies prior to seeking judicial review; and
         (2) compelling and extraordinary reasons exist to justify such release. United States
         v. Sellers, Crim. No. 10-434 (RMB), 2020 WL 1972862, at *1 (D.N.J. Apr. 24,
         2020). Here, Defendant has exhausted his administrative remedies. He submitted a
         request to warden of FCI Fort Dix on January 29, 2021, and more than thirty (30)
         days have passed since that request was made.
      D. In considering the merits of Defendant’s motion, the Court considers whether “(1)
         extraordinary and compelling reasons warrant a reduction, (2) the reduction would
         be consistent with applicable policy statements issued by the Sentencing
Case 2:18-cr-00179-WJM Document 156 Filed 03/25/21 Page 2 of 2 PageID: 2980




     Commission, and (3) the applicable sentencing factors under [18 U.S.C.] § 3553(a)
     warrant a reduction.” United States v. Berry, Crim. No. 10-051-1 (NLH), 2020 WL
     4035457, at *2 (D.N.J. July 17, 2020). As the Court noted in its March 4, 2021
     Opinion, Defendant has not presented any extraordinary and compelling reasons
     justifying compassionate release or a reduction in his sentence. See Mar. 4, 2021
     Op. at 5-6. Defendant has not submitted any recent evidence of changes to his health
     or medical conditions that warrant reconsideration of the Court’s previous
     determination. In addition, though the Court remains concerned about the
     precautions taken at FCI Fort Dix, the total number of active infections at the facility
     has decreased over the last several weeks, with three active infections among
     inmates and forty-two active infections among staff reported. See Federal Bureau of
     Prisons,       COVID-19         Coronavirus          -       COVID-19            Cases,
     https://www.bop.gov/coronavirus/ (last visited March 25, 2021).
  E. Moreover, contrary to Defendant’s assertions in his second motion, and repeated in
     his Third Motion, that the BOP could have, among other things, vaccinated
     Defendant to protect him from severe illness due to COVID-19 but unreasonably
     chose to do nothing, it appears that BOP did in fact offer an opportunity for
     Defendant to receive a COVID-19 vaccine. Gov’t Opp’n at 1 & Ex. A, ECF No.
     155. According to the COVID-19 Vaccine Consent form submitted by the
     Government, Defendant was provided a copy of a “COVID-19 Vaccine Emergency
     Use Authorization (EUA) fact sheet” on December 23, 2020 and had the opportunity
     to ask questions about the efficacy of the vaccines. Id. On January 21, 2021,
     Defendant completed and signed the Vaccine Consent form, checking the box that
     reads “I decline to receive the COVID-19 vaccination.” Id. It light of this
     information, it is unclear why the Defendant argued, in two separate motions, that
     the BOP “has done nothing.” Third Mot. at 5; Second Motion for Compassionate
     Release at 3, ECF No. 143.
    Accordingly, based on these findings and conclusions, IT IS HEREBY
ORDERED THAT:
  1. Defendant’s Third Motion, ECF No. 152, is DENIED.




                                                /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.


     Date: March 25, 2021
